Citation Nr: 1524717	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound as the Veteran's spouse, to include the issue of whether substitution of the Appellant is proper.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1942 to February 1946 and from October 1950 to April 1967.  The Veteran died in December 2005.  The Veteran's surviving spouse died in August 2014.  The Appellant is the Veteran's and his surviving spouse's daughter.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office which denied entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound rate as the Veteran's surviving spouse.  In February 2013, the Board remanded the surviving spouse's appeal to the RO for additional action.  

In September 2014, VA was informed that the Veteran's surviving spouse had died.  In December 2014, the Agency of Original Jurisdiction (AOJ) granted the Appellant's request for substitution.   

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  

The Appellant's appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.  


REMAND

An eligible person may process to completion any claims pending when an appellant dies on or after October 10, 2008, if such request for substitution is filed not later than one year after the date of the Veteran's death.  An eligible person is a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) West 2014).  38 U.S.C.A. § 5121A (West 2014).  Such individuals are the Veteran's spouse, the Veteran's child, the Veteran's surviving dependent parent, and the person who bore the expense of the claimant's last sickness and burial to the extent as to reimburse him or her for such expenditures.  38 U.S.C.A. § 5121(a).  The term "child" for VA purposes means a person who is unmarried; either (i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self-support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution; and who is a legitimate child, a legally adopted child, a stepchild who is a member of a Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child but, as to the alleged father, only if acknowledged in writing signed by him, or if he has been judicially ordered to contribute to the child's support or has been, before his death, judicially decreed to be the father of such child, or if he is otherwise shown by evidence satisfactory to the Secretary to be the father of such child.  38 U.S.C.A. § 101(4) (West 2014).  

In reviewing the record, the Board observes that the Appellant is the daughter of the Veteran and the Veteran's surviving spouse.  An April 1968 Veteran's Application for Compensation or Pension (VA Form 21-526) indicates that the Appellant was born in September 1952.  In a December 2012 written statement, the Appellant conveyed that she was the Veteran's surviving spouse's full time caregiver.  

The record contains no documentation as to whether the Appellant bore the expense of the Veteran's surviving spouse's last sickness and burial or any portion thereof.  VA should obtain all relevant records which could potentially be helpful in resolving the Appellant's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide information as to whether she bore any portion of the expense of the Appellant's last sickness and burial.  If so, she should be requested to forward documentation of such expense for incorporation into the record.  

2.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on her claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

